Lumpkin, J.
Suit was brought for the recovery of a sum of money alleged to have been procured from the plaintiffs by duress and fraud. The evidence failed to show that such payment was procured by legal duress or fraud, but by reason of the fact that the person receiving it demanded it for the privilege of permitting- the joining of a wall of one building to that of another which did not belong to the plaintiffs, and threatened to prevent its being done unless he was paid, and one of the plaintiffs (they being partners) thereupon paid the amount for the firm, completed the wall, and received a deed to a small strip of land next to the wall to which the new one was joined, which they retained, although *469claiming tlie right to connect the walls and being aware of a previous contract, by virtue of which such right was claimed, and. though plaintiffs asserted title to the strip conveyed otherwise than by the deed received, and that defendant did not own it or the wall. Reid, that there was no error in granting a nonsuit.
December 14, 1910.
Action for money had and received. Before Judge Bawlings. Toombs superior court.. August 19, 1909.
Williams, Giles & Cdrlitt and W. M. Lewis, for plaintiffs.
Hines & Jordan and Jones & Sparks, for defendant.

Judgment affirmed.


All the Justices eoncivr.